EXHIBIT 10.6
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.
 
PROMISSORY NOTE
 
$120,000
January 18, 2013
Dallas, TX

 
For value received, Discount Dental Materials, Inc., a Nevada corporation (the
“Company”), promises to pay to Paul Sandhu, an individual, or his assigns (the
“Holder”) the principal sum of One Hundred Twenty Thousand Dollars
($120,000).  The principal hereof and any unpaid accrued interest thereon shall
be due and payable on or before 5:00 p.m., Central Standard Time, on December
31, 2013 (the “Maturity Date”) (unless such payment date is accelerated as
provided in Section 3 hereof).  Payment of all amounts due hereunder shall be
made at the address of the Holder provided for in Section 4 hereof.  Interest
shall accrue on the outstanding principal amount beginning on the Maturity Date
at the rate of seven and one-half percent (7.5%) per annum, simple interest, and
shall continue on the outstanding principal until paid in full.
 
1.           HISTORY OF THE NOTE.  This Note is being delivered to Holder as
consideration under the Termination Agreement and General Release by and between
the Holder and the Company dated January 18, 2013.
 
2.           PREPAYMENT.  The Company may, at its option, at any time and from
time to time, prepay all or any part of the principal balance of this Note,
without penalty or premium, provided that concurrently with each such prepayment
the Company shall pay accrued interest on the principal, if any, so prepaid to
the date of such prepayment.
 
3.           DEFAULT.  The occurrence of any one of the following events shall
constitute an Event of Default:


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;


(b)           The material breach of any representation or warranty in this
Note.  In the event the Holder becomes aware of a breach of this Section 3(b),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have five (5)
business days after notice to cure such breach;


(c)           The breach of any covenant or undertaking, not otherwise provided
for in this Section 3;
 
 
1

--------------------------------------------------------------------------------

 


(d)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or


(e)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.
 
4.           NOTICES.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
Party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, or (c)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent as follows:
 

  If to the Company:
Discount Dental Materials, Inc.
13455 Noel Road, Suite 1000
Dallas, TX  75240
Attn:  President
Facsimile No.:
            with a copy to: 
Law Offices of Craig V. Butler
9900 Research Dr.
Irvine, CA  92618
Attn:  Craig V. Butler, Esq.
Facsimile No.:  (949) 209-2545
            If to Holder:                          Facsimile No.:    

                                     
or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           GOVERNING LAW; VENUE.  The terms of this Note shall be construed in
accordance with the laws of the State of Texas, as applied to contracts entered
into by Texas residents within the State of Texas, and to be performed entirely
within the State of Texas.  The parties agree that any action brought to enforce
the terms of this Note will be brought in the appropriate federal or state court
having jurisdiction over Dallas County, Texas.
 
6.           ATTORNEY’S FEES.  In the event the Holder hereof shall refer this
Note to an attorney to enforce the terms hereof, the Company agrees to pay all
the costs and expenses incurred in attempting or effecting the enforcement of
the Holder’s rights, including reasonable attorney’s fees, whether or not suit
is instituted.
 
7.           CONFORMITY WITH LAW.  It is the intention of the Company and of the
Holder to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.
 
8.           MODIFICATION; WAIVER.  No modification or waiver of any provision
of this Note or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Holder.


[remainder of page intentionally left blank; signature page to follow]
 
 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Company has executed this Promissory Note as of the date
first written above.



   
“Company”
             
Discount Dental Materials, Inc.
     
a Nevada corporation
                     
/s/ Gerald A. DeCiccio
    By:
Gerald A. DeCiccio
    Its:
President
 

 
Acknowledged:
             
/s/ Paul Sandhu
     
Paul Sandhu
     

 
 
4

--------------------------------------------------------------------------------